Kuhn, C. J.
(after stating the facts). The sole question which this controversy presents for determination is which of the two acts passed by the legislature of 1907 controls the method of regulating the salary of the warden of the Michigan State Prison. A careful reading of both of these enactments has satisfied us that they are not inconsistent with each other, and that both can stand. It will be noticed that Act No. 57 definitely and specifically fixes a salary schedule and provides a definite method for the increase of the salary fixed. It is urged by the attorney general that the language of section 1 of Act No. 286, “or any other officer having - direct executive management or control of any State institution,” should be held to control and include the warden of the State prison. Nowhere in this act is the warden referred to, and, unless the language just quoted can be held to include the warden, it clearly does not apply to him. Applying the doctrine of efusdem generis, we are of the opinion that the effect of the words “or any other officers” should be limited to the class of officers already named. See 36 Cyc. p. 1119. The legislature already having legislated with reference to the warden at the same session, if .they intended to include “warden” in Act No. 286, they could very easily have said so. The responsibility for these statutes rests upon the legislature. The duty of the courts is to reconcile them, if possible, and to enforce them.
In giving this construction to the statutes the necessary conclusion follows that the legislature by these acts did not attempt to cover the same ground, in which particular this case can readily be distinguished from the case of Detroit United Railway v. Barnes *383Paper Co., 172 Mich. 586 (138 N. W. 211), and the case of Port Huron Engine & Thresher Co. v. Township of Port Huron, 191 Mich. 590 (158 N. W. 19), cited in the brief of the attorney general. It also follows that the vouchers which were presented covering the increase in salary for Nathan F. Simpson.from $5,000 to $7,500 a year for the period of his services rendered, as covered by the resolution of the board of control of Michigan State prison and approved by the governor, should be paid.
As the action of the auditor general in refusing his approval to the vouchers was unquestionably caused by the uncertainty of the legislative provision, there will probably be no necessity for issuing the writ. No costs will be allowed.
Stone, Ostrander, Bird, Moore, Steere, ' and Brooke, JJ., concurred. Fellows, J., did not sit.